 

EXHIBIT 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of November 14, 2001, by and between UNIVERSAL HEALTH
SERVICES, INC., a Delaware corporation having its principal office at 367 South
Gulph Road, King of Prussia, Pennsylvania 19406 (the “Company”) and ALAN B.
MILLER, residing at 57 Crosby Brown Road, Gladwyne, Pennsylvania 19035
(“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, employee has been and is employed by the Company as its President and
Chief Executive Officer pursuant to an Employment Agreement dated as of January
1, 1981, as amended December 1984, July 15, 1987, June 1, 1989, and restated as
of July 14,1992, and December 31, 1997 (the “Employment Agreement”), and
Employee has served and is presently serving as a Director of the Company;

 

WHEREAS, the Company and Employee desire that such employment continue pursuant
to the terms and conditions hereof;

 

WHEREAS, because of the position Employee now holds with the Company and will
hold during the term of this Agreement, the Company’s Board of Directors
considers it in the best interests of the Company, for an extended period after
the term of Employee’s active employment, that the Company have the benefit of
Employee’s services as a consultant and that Employee refrain from competing
with the Company; and

 

WHEREAS, after the term of his active employment by the Company, Employee is
willing to serve as a consultant to the Company and to refrain from competing
with the Company pursuant to the terms and conditions hereof applicable thereto;

 

Page 1



--------------------------------------------------------------------------------

 

WHEREAS, the Employment Agreement is hereby amended and restated in its entirety
by this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual premises, representations
and covenants herein contained, it is agreed as follows:

 

1. Term of Active Employment and Consulting Period.

 

The phrase “term of active employment,” as used in this Agreement, shall mean
the period beginning November 14, 2001, and ending on December 31, 2007,
subject, however, to earlier termination as expressly provided herein, and
subject further to the right of Employee or the Company to extend the term of
active employment until December 31, 2012, by giving written notice thereof to
the other within one hundred eight (180) days prior to December 31, 2007. The
phrase “consulting period,” as used in this Agreement, shall mean, except as
otherwise provided herein, the period beginning immediately upon the expiration
of the term of active employment, as it may be extended, and continuing for five
years after such expiration. The phrase “term of this Agreement,” as used in
this Agreement, shall mean the term of active employment and the consulting
period together.

 

2. Active Employment.

 

The Company agrees to employ Employee, and Employee agrees to be employed by the
Company, as Chief Executive Officer and President of the Company during the term
of employment.

 

3. Duties.

 

(a) Employee agrees in the performance of his duties as Chief Executive Officer
and President of the Company during the term of active employment to comply with
the policies and reasonable directives of the Board of Directors of the Company

 

Page 2



--------------------------------------------------------------------------------

 

(and any subsidiary or subsidiaries of the Company which shall, with the consent
of Employee, at the time employ Employee).

 

(b) Employee agrees to devote his full time to the performance of his duties
during the term of active employment; and Employee shall not, directly or
indirectly, alone or as a member of a partnership, or as an officer, director or
employee of any other corporation, partnership or other organization, be
actively engaged in or concerned with any other duties or pursuits which
interfere with the performance of his duties hereunder.

 

(c) The Company agrees that during the term of active employment Employees’
duties shall be such as to allow him to work and live in the Philadelphia
Metropolitan Area, and in no event shall Employee be required to move his
residence from, or operate (except in accordance with past practice) outside of,
the Philadelphia Metropolitan Area.

 

4. Base Salary.

 

(a) As compensation for the services to be rendered by Employee hereunder, the
Company agrees to payor cause to be paid to Employee for the fiscal year ending
December 31, 2001, and each fiscal year thereafter during the term of this
Agreement a base salary of one million dollars ($1,000,000) per annum which
salary shall be increased by an amount equal at least to the percentage increase
in the Consumer Price Index over the previous year as reported by the United
States Department of Labor, Bureau of Labor Statistics, for the Philadelphia
Metropolitan Area, and may be increased by such larger amount as the Board of
Directors in its discretion may determine, but in no event shall the salary be
reduced from the salary paid during the previous fiscal year.

 

(b) The Company also agrees to payor reimburse Employee during the term of
active employment for all reasonable travel and other expenses incurred or paid
by

 

Page 3



--------------------------------------------------------------------------------

 

Employee in connection with the performance of his services under this Agreement
in accordance with past practice.

 

5. Annual Bonus.

 

It is acknowledged that it has been the practice of the Company to award
Employee an annual bonus (the “Annual Bonus”). It is agreed that the Annual
Bonus award shall be continued during the term of employment as follows: the
Company shall pay to Employee during the term of active employment, within
ninety (90) days after the end of the fiscal year ending December 31, 2001, and
of each fiscal year of the Company thereafter during the term of active
employment, an amount determined by the Board of Directors, but not less than
one hundred thousand dollars ($100,000).

 

6. Other Bonuses and Benefits.

 

(a) Employee may also be paid during the term of active employment, in addition
to the arrangements described above, such bonuses and other compensation as may
from time to time be determined by the Board of Directors of the Company.

 

(b) Employee shall also be eligible to and shall participate in, and receive the
benefits of, any and all profit sharing, pension, bonus, stock option or
insurance plans, or other similar types of benefit plans which may be initiated
or adopted by the Company.

 

7. Fringe Benefits.

 

Employee shall be entitled to and shall receive the following benefits during
the term of this Agreement:

 

(a) All prior benefits previously enjoyed in accordance with past practice; and

 

Page 4



--------------------------------------------------------------------------------

 

(b) Health, disability and accident insurance as presently in force or as may be
improved by the Board of Directors.

 

8. Consulting Period Retention and Duties.

 

(a) Except as otherwise provided in Sections 9, 10, and 11 hereof, Employee
agrees to be retained by the Company, and Company agrees to retain Employee, as
a consultant to the Company during the consulting period.

 

(b) During the consulting period Employee will provide such reasonable
consulting services concerning the business, affairs and management of the
Company as may be requested by the Company’s Board of Directors, but Employee
shall not be required to devote more than five (5) business days each month to
such services, which shall be performed at such place as is mutually convenient
to both parties or, in the event there is no agreement as to a mutually
convenient place, such services shall be performed at the principal executive
offices of the Company. Employee may, subject to the restrictions of Section 13,
engage in other employment during the consulting period as is not inconsistent
with his consulting obligations hereunder.

 

9. Consulting Period Compensation.

 

(a) As compensation for the services to be rendered by Employee during the
consulting period the Company agrees to payor cause to be paid to Employee a fee
equal to one-half Employee’s base salary paid under Section 4 hereof at the date
of the expiration of the term of active employment, payable in equal monthly
installments during the consulting period.

 

(b) The Company also agrees to payor reimburse Employee for all reasonable
travel and other expenses incurred or paid by Employee in connection with the

 

Page 5



--------------------------------------------------------------------------------

 

performance of his services under this Agreement during the consulting period in
accordance with the payment or reimbursement practices in effect during the term
of active employment.

 

10. Disability.

 

If during the term of active employment Employee shall become physically or
mentally disabled, whether totally or partially, so that he is prevented from
performing his usual duties for a period of six (6) consecutive months, or for
shorter periods aggregating six months in any twelve-month period, the Company
shall, nevertheless, continue to pay Employee his full compensation, when
otherwise due, as provided in this Agreement through the last day of the sixth
consecutive month of disability or the date on which the shorter periods of
disability shall have equaled a total of six (6) months in any twelve-month
period. The Company may, by action of all but one of the members of the
Company’s Board of Directors, at any time on or after such day, by written
notice to Employee (the “Disability Notice”), provided Employee has not resumed
his usual duties prior to the date of the Disability Notice, terminate (as of
the first day of the month following the date of the Disability Notice, provided
that Employee shall also be paid a pro rata portion of the Annual Bonus which
would otherwise have been payable for such fiscal year in which the Disability
Notice is given) the compensation otherwise payable to Employee during the term
of active employment and pay to Employee the Disability Payment. The Disability
Payment shall mean the payment by the Company to Employee of a sum equal to one-
half of Employee’s base salary paid under Section 4 hereof at the date of the
Disability Notice, payable in twelve equal monthly installments.

 

Page 6



--------------------------------------------------------------------------------

 

11. Death.

 

(a) If Employee shall die during the term of this Agreement, this Agreement
shall terminate as of the last day of the month of Employee’s death except as
set forth in subsection (b) of this Section 11.

 

(b) Anything to the contrary notwithstanding, the Company shall pay to
Employee’s wife on the date of his death or, in the event Employee is unmarried
on the date of his death, to his estate, a pro rata portion of the Annual Bonus
which would otherwise have been payable to Employee for the fiscal year in which
he died, which pro rata portion shall be determined as of the last day of the
month of Employee’s death, together with any items of reimbursement or salary
owed to Employee as of the date of his death. In addition, the Company shall
file claims and take other appropriate action with respect to any life insurance
policies maintained on Employee’s life by the Company for which Employee had the
right to designate the beneficiary.

 

12. Termination.

 

(a) Discharge for Cause. The Company recognizes that during the many years of
Employee’s employment by the Company, the Company has become familiar with
Employee’s ability, competence and judgment. The Company acknowledges, on the
basis of such familiarity, that Employee’s ability, competence and judgment are
satisfactory to the Company. Employee is continuing his employment with the
Company hereunder in reliance upon the foregoing expression of satisfaction by
the Company. It is therefore agreed that “discharge for cause” shall include
discharge by the Company on the following grounds only:

 

Page 7



--------------------------------------------------------------------------------

 

(i) Employee’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any crime or offense involving money or other property of
the Company or its subsidiaries; or

 

(ii) Employee’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any other crime (whether or not involving the Company or
its subsidiaries) which constitutes a felony in the jurisdiction involved; or

 

(iii) Employee’s continuing repeated willful failure or refusal to perform his
duties as required by this Agreement, provided that discharge pursuant to this
subparagraph (iii) shall not constitute discharge for cause unless Employee
shall have first received written notice from the Board of Directors of such
failure and refusal and affording Employee an opportunity, as soon as
practicable, to correct the acts or omissions complained of.

 

In the event that Employee shall be discharged for cause, all salary and other
benefits payable by the Company under this Agreement in respect of periods after
such discharge shall terminate upon such discharge, but any benefits payable to
or earned by Employee with respect to any period of his employment prior to such
discharge shall not be terminated by reason of such discharge. Anything in the
foregoing to the contrary notwithstanding, if Employee is convicted of any crime
set forth in either Section 12(a)(i) or 12(a)(ii) above, the Company may
forthwith suspend Employee without any compensation and choose a new person or
persons to perform his duties hereunder during the period between conviction and
the time when such conviction, through lapse of time or otherwise, is no longer
subject to appeal; provided, however, that if Employee’s conviction is
subsequently reversed (i) he shall promptly be paid all compensation to which he
would otherwise have been entitled during the period of suspension, together
with

 

Page 8



--------------------------------------------------------------------------------

 

interest thereon (which interest shall be calculated at a rate per annum equal
to the rate of interest payable on the date of such reversal on money judgments
after entry thereof under the laws of the Commonwealth of Pennsylvania), and
(ii) the Company shall have the right (exercisable within sixty (60) days after
such reversal) but not the obligation to restore Employee to active service
hereunder at full compensation. If the Company elects not to restore Employee to
active service after reversal of a conviction, Employee shall thereafter be paid
the full compensation which would otherwise have been payable during the balance
of the term of active employment and during the consulting period and Employee
shall be entitled to obtain other employment, subject however to (i) an
obligation to perform consulting services so long as he is receiving
compensation pursuant to the terms of this Agreement, (ii) the continued
application of the covenants provided in Section 13 and (iii) the condition
that, if Employee does obtain other employment during the period ending on
December 31, 2007, or December 31, 2012, if this Agreement is extended by
Employee or the Company, his total compensation therefrom (whether paid to him
or deferred for his benefit) shall reduce, pro tanto, any amount which the
Company would otherwise have been required to pay him during the period ending
on December 31, 2007, or December 31, 2012, if this Agreement is extended by
Employee or the Company.

 

(b) Breach by Company. If Employee shall terminate his employment with the
Company because of a material change in the duties of his office or any other
breach by the Company of its obligations hereunder, or in the event of the
termination of Employee’s employment by the Company in breach of this Agreement,
Employee shall, except as otherwise provided herein, continue to receive all of
the compensation provided hereunder and shall be entitled to all of the benefits
otherwise provided herein, during the term of this Agreement

 

Page 9



--------------------------------------------------------------------------------

 

notwithstanding such termination and Employee shall have no further obligations
or duties under this Agreement.

 

(c) Mitigation. In the event of the termination by Employee of his employment
with the Company as a result of a material breach by the Company of any of its
obligations hereunder, or in the event of the termination of Employee’s
employment by the Company in breach of this Agreement, Employee shall not be
required to seek other employment in order to mitigate his damages hereunder;
provided, however, that if Employee does obtain other employment, his total
compensation therefrom, whether paid to him or deferred for his benefit, shall
reduce, pro tanto, any amount which the Company would otherwise be required to
pay to him as a result of such breach.

 

13. Non-Competition.

 

Employee agrees that he will not during the term of this Agreement, directly or
indirectly, own, manage, operate, join, control, be controlled by, or be
connected in any manner with any business of the type conducted by the Company
or render any service or assistance of any kind to any competitor of the Company
or any of its subsidiaries; provided, however, that (i) in the event Employee
terminates his employment with the Company as result of a material breach by the
Company of any of its obligations hereunder or in the event the Company
discharges Employee without cause, Employee shall continue to be bound by the
restrictions of this Section 13 only if Employee is receiving the compensation
payable to him in accordance with Section 12(b) hereof, and (ii) in the event
the Company discharges Employee for cause, Employee shall be bound by the
restrictions of this Section for a period of one year following such discharge.

 

Page 10



--------------------------------------------------------------------------------

 

14. Binding Effect.

 

Except as otherwise provided for herein, this Agreement shall inure to the
benefit of and be binding upon the heirs, executors, administrators, successors
in interest and assigns of the parties hereto.

 

15. Effective Date.

 

This Agreement shall become effective on November 14, 2001.

 

16. Notices.

 

All notices provided for herein to be given to any party shall be in writing and
signed by the party giving the notice and shall be deemed to have been duly
given if mailed, registered or certified mail, return receipt requested, as
follows:

 

(i)   If to Employee:

 

57 Crosby Brown Road

Gladwyne, Pennsylvania 19035

 

(ii)  If to Company:

 

367 South Gulph Road

King of Prussia, Pennsylvania 19406

Attention: Secretary

 

Either party may change the address to which notices, requests, demands and
other communications hereunder shall be sent by sending written notice of such
change of address to the other party.

 

17. Amendment, Modification and Waiver.

 

The terms, covenants, representations, warranties or conditions of this
Agreement may be amended, modified or waived only by a written instrument
executed by the parties hereto, except that a waiver need only be executed by
the party waiving compliance. No waiver by any party of any condition, or of the
breach of any term, covenant, representation or warranty

 

Page 11



--------------------------------------------------------------------------------

 

contained in this Agreement, whether by conduct or otherwise, in anyone or more
instances shall be deemed to be or construed as a waiver of any other condition
or breach of any other term, covenant, representation or warranty of this
Agreement.

 

18. Governing Law.

 

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to agreements made and to be performed
therein.

 

19. Entire Agreement.

 

This Agreement contains the entire agreement of the parties relating to the
subject matter herein contained and supersedes all prior contracts, agreements
or understandings between and among the parties, except as set forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

UNIVERSAL HEALTH SERVICES, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Vice President

 

 

--------------------------------------------------------------------------------

Alan B. Miller

 

Page 12